DENY and Opinion Filed May 11, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-21-00127-CV

                        IN RE PAUL RUDNICKI, Relator

           Original Proceeding from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-00644

                         MEMORANDUM OPINION
                    Before Justices Schenck, Nowell, and Garcia
                             Opinion by Justice Garcia
      Relator’s February 26, 2021 petition for writ of mandamus challenges the trial

court’s order denying leave to designate a responsible third party. To be entitled to

mandamus relief, relator must demonstrate that the trial court has clearly abused its

discretion and that he has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on our review of the

petition, the response, and the record before us, we conclude that relator has failed

to show his entitlement to the relief requested.
      Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).




                                         /Dennise Garcia/
                                         DENNISE GARCIA
                                         JUSTICE


Schenck, J. dissenting

210127F.P05




                                      –2–